— Judgment, Supreme Court, New York County (Eduardo Padro, J.), entered on or about February 15, 2007, which adjudicated defendant a level three offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The record supports the court’s discretionary upward departure to a level three sex offender adjudication. There was clear and convincing evidence of factors, not adequately accounted for in the risk assessment instrument, demonstrating that defendant has a high risk of reoffending (see e.g. People v O’Flaherty, 23 AD3d 237 [2005], lv denied 6 NY3d 705 [2006]). Concur — Andrias, J.P., Saxe, Acosta and Renwick, JJ.